Sutton, J.,
concurring specially. A wife can make a valid contract as an original undertaking, but she can not bind her separate estate by any contract of suretyship. The defendant set up in her plea that she was a married woman, and that the note sued on was a contract of suretyship and was not binding on her. She offered testimony, in substance, that she was not indebted to the plaintiff *948in any snm when the note was executed by her; that she was a married woman at that time; that McCathern was indebted to the plaintiff, and the note sued on was made by her for his debt at his request and that of the plaintiff; that McCathern was still to be liable to the' plaintiff as the principal debtor, and this was so agreed and understood by the plaintiff and the defendant when the note in question was executed; and that she made the note as an accommodation for McCathern, and received no benefit therefrom herself. I think it was error for the court to reject her proffered testimony in support of her plea of suretyship. I concur in the judgment of reversal for this reason.